A writ of prohibition is here sought to restrain a Board of Arbitration from entering a judgment under the statute to become the judgment of the Circuit Court, predicated upon an award, insofar as it requires the State Road Department, a State agency, to pay interest on the net amount of an award from the date on which such amount should have been paid for work done under contract with the State Road Department, upon the ground that no statute authorizes a judgment against the State for interest on the claims in litigation. No question of liability of the State in an action for tort is involved here.
"A State is not liable to pay interest on its debts, unless its consent to do so has been manifested by an Act of its Legislature, or by a lawful contract of its executive officers." United States v. North Carolina, 136 U.S. 211,10 Sup. Ct. 920, 34 Law Ed. 336.
Where an award of interest against the State would be invalid, it may be so adjudged by the trial court or on appeal. See Hawkins v. Mitchell, 34 Fla. 405, 16 So. 311. See also Board of Public Instruction v. Kennedy, 109 Fla. 153,147 So. 250; 59 C. J. 297.
If under the law interest may be adjudged against the State agency in some classes of cases and not in others, the writ of prohibition should not issue unless it is shown that under the law and the facts there is no jurisdiction to award interest against the State agency in the case being considered; and if all the facts under which the claim for interest is made, are not shown in the record on suggestion for writ of prohibition the writ should be denied, unless under the law interest cannot be awarded against the State agency in any case of the nature or of the class of the one involved. See Crill v. St. Rd. Dept., 96 Fla. 110, 117, So. 795. *Page 854 
There is no provision in the Constitution or in the statutes of the State expressing the immunity of the State from liability for interest payments not assented to. Such immunity is an attribute of sovereignty and is implied by law for the benefit of the State; and the immunity may be waived in any way that is manifested or authorized by statute, as justice may require to conserve the welfare and honor of the State.
The law contemplates that legal claims against the State shall be paid in due course, and that suits against the State and the payment of interest on claims against the State will not in general be necessary to conserve property rights.
But the law also recognized that the legality of some claims against the State should be adjudicated that justice may be done.
The Constitution authorizes the enactment of general laws "for bringing suit against the State as to all liabilities now existing or hereafter originating." Such laws may authorize suits against the State on any or all liabilities that may arise against the State; and may by intendment authorize an adjudication of claims of liability of the State for interest as a legal incident or a part of claims against the State such as those arising under contract for work done, even though the payment of interest by the State is not expressly provided for by statute or in the contract; and the liability of the State for such interest may in proper cases be adjudicated under implied statutory authority, when such adjudication would be legal and just as between private parties, and it is necessary to complete compensation or to the administration of justice under contracts with the State.
Where statutory authority to sue a State is given, the implied immunity of the State from payment of interest *Page 855 
upon obligations of the sovereign State may be waived or the payment of such interest may be impliedly authorized or assented to by the statute; and interest may be awarded on such implied statutory authority when the nature of claims on which suits may be maintained and the object designed in permitting suits against the State or its agencies warrant it.
Where there is statutory authority to sue, not the State generally for matters affecting its sovereign governmental functions, but upon "any claim arising under contract for work done" for a State agency having specific statutory authority to contract for the construction of highways for the State and to pay for the work when, done under contract, and there are no pertinent limitations contained in the authority to sue or in other statutes controlling the subject as to payment of interest on debts due on contracts made for the State by its authorized agency, the general principles of liability for interest may be applied in proper cases of contract obligation, where to do so comports with the statutory authority to sue and will do justice in the case consonant with law and equity and the dignity and honor of the sovereign. See Luckenbach S. S. Co. v. Norwegian Barque, The Tehkla, 266 U.S. 328, 341,45 Sup. Ct. 112, 69 L.Ed. 313; Res Publica v. Mitchell, 2 Dallas (U.S.) 101, 1 L.Ed. 307; Miller v. Robertson, 266 U.S. 243,45 Sup. Ct. 73, 69 L.Ed. 265; New York  Cuba Mail S. S. Co. v. United States, 16 F.2d 945; Commonwealth v. Lyon, 24 Ky. Law. 1747, 72 S.W. 323; Parmenter v. State, 135 N.Y. 154,31 N.E. 1035; Chicago, St. P., M.  O., Ry. Co. v. Mundt, 56 S.D. 530; Commonwealth v. Collins, 12 Bush (Ky.) 386; 59 C. J. 298; Matter of Burke, 191 N.Y. 437, 84 N.E. 405; 5 C. J. 133; City of Chadron v. State, 115 Neb. 650, 657, 215 N.W. 137. *Page 856 
Interest may be an element of just compensation under a contract. Sullivan v. McMillan, 37 Fla. 134, 19 So. 340, 53 A.S.R. 239; The Griffing Bros. Co. v. Winfield, 53 Fla. 589,43 So. 687; McMillan v. Warren, 59 Fla. 578, 52 So. 825.
In this case the statute expressly authorizes "suits at law or in equity against the State Road Department of the State of Florida on any claim which has arisen since June 7, 1923, under contract for work done, or which may hereafter arise under contract for work done." The State Road Department is specifically authorized to contract for, and to make such rules and regulations as may be necessary for, the construction and maintenance of roads, highways and bridges. Section 1635 (1195) C. G. L.
Under the above statutory authority a suit may be maintained against the State Road Department involving a claim for interest as a legal incident to claims for amounts past due and unpaid for work done under a contract within the authority of the department to make, when the claim has arisen since June 7, 1923. The Board of Arbitration has jurisdiction to determine such claims under the statutes. Whether the particular claim should be allowed under the statute and the facts, is for the Board of Arbitration to determine subject to authorized review. A claim for interest may be a legal incident to claims against the State that are within the jurisdiction of the Board of Arbitration to determine. In such a case a writ of Prohibition should not be issued to restrain the exercise of jurisdiction in allowing or denying a claim for interest. The judgment rendered may be reviewed in proper appellate proceedings under Section 5, Article V, Constitution. Payne v. McElya, 90 Fla. 900,902, 107 So. 241.
Interest was not specifically claimed in the declaration *Page 857 
filed in the Circuit Court; but that is not necessary when interest is claimed as, an incident to the main claim and thead damnum clause is sufficient to cover the amount of interest claimed. See Seaboard Air Line Railway v. Brown, 77 Fla. 155,81 So. 107. The proceedings before the Board of Arbitration are not brought here, and a writ of prohibition should not be issued as under the law a proper claim for interest may legally be incidental to the main claims, all arising under contract for work done since June 7, 1923.
In Hawkins v. Mitchell, 34 Fla. 405, 16 So. 311, the statutory authority to guarantee the payment of interest was limited to the payment of interest coupons upon stated bonds issued by certain railroad companies, and the statute did not impliedly authorize the payment of interest from the State Trust Fund after the bonds had matured and the coupons had all been paid.
In National Bank of Jacksonville v. Duval County, 45 Fla. 496,  34 So. 894, 3 Ann. Cases 457, the statutory authority under which county warrants were issued did not contemplate the payment of interest thereon.
In Duval County v. Charleston Engr.  Constrg. Co., 101 Fla. 341,  134 So. 509, there was no authorized contract to pay interest, nor was there any statute specifically allowing suit against the county on "any claim arising under contract for work done" as in this case.
In County of Jefferson v. B. C. Lewis  Sons, 20 Fla. 981, Jefferson County v. Hawkins, 23 Fla. 223, 2 So. 362, the bonds were issued by the county under specific statutory authority, and it was held that interest was payable by the county on its bonds and coupons after they matured, though there was noexpress statutory authority to pay interest after the bonds matured, and no contract to pay interest on matured bonds or on matured and unpaid coupons. *Page 858 
In the five Florida cases last above cited, direct appellate proceedings were invoked to test the validity of awards of interest against the State and the counties.
The statute authorizes suits against the State Road Department on any claim arising under contract for work done since June 7, 1933, and the contracts for road and bridge construction which the State Road Department is authorized to make may be of such a nature that the payment of interest on amounts due and unpaid by the State may be necessary to do complete justice between the parties; and, in the absence of a contrary statutory intent, it may be assumed that, in authorizing suits against the State Road Department the statute intends that interest may be adjudged against the State in proper cases where it is necessary to do complete justice and to accomplish the purposes of the statute in authorizing suits against the State on any claim arising under contract for work done since June 7, 1923.
No lack of jurisdiction or power to enter a judgment as shown herein to be contemplated, is made to appear; and the rule in Prohibition should be and is hereby ordered to be quashed.
Rule in Prohibition quashed.
DAVIS, C. J., and ELLIS, BROWN and BUFORD, J. J., concur.
TERRELL, J., disqualified.